 



Exhibit 10.21
Executive Employment Agreement
This executive employment agreement (the “Agreement”) is entered into as of
June 2, 2006 by and between Micromet, Inc. (hereinafter “Company”) and
Dr. Jens Hennecke
Pariser Str. 34
81667 München
(hereinafter “Executive”).
Whereas, Company desires to employ Executive to provide personal services to
Company, and wishes to provide Executive with certain compensation and benefits
in return for his services; and
Whereas, Executive wishes to be employed by Company and provide personal
services to Company in return for certain compensation and benefits;
Now, therefore, in consideration of the mutual promises and covenants contained
herein, it is hereby agreed by and between the parties hereto as follows:
     1. Employment by Company
          1.1 Position. Subject to terms set forth herein, Company agrees to
employ Executive in the position of Vice President, Business Development, and
Executive hereby accepts such employment. During his employment with Company,
Executive will devote his best efforts and substantially all of his business
time and attention to the business of Company, except for vacation periods and
reasonable periods of illness or other incapacities permitted by Company’s
general employment policies.
          1.2 Duties and Location. Executive will serve in an executive capacity
and will perform such duties as are customarily associated with his then current
title, consistent with the certificate of incorporation and the bylaws of
Company, and as required by the board of directors of Company (the “Board”),
including, without limitation, the performance of activities as an officer of
Company or Company’s subsidiaries (including as a “Vorstand” of Company’s
subsidiary Micromet AG upon the appointment by Micromet AG’s supervisory board).
Executive will report directly to the Chief Executive Officer of Company and
shall be subject to the direction of the CEO and to such limits upon Executive’s
authority as the CEO may from time to time impose, provided that any obligations
as “Vorstand” of Micromet AG will remain unaffected. In the event of the CEO’s
incapacity or unavailability, Executive shall be subject to the direction of the
Board. Executive’s primary office location will be in the greater Munich
metropolitan area. Company reserves the right to reasonably require Executive to
perform his duties at places other than at his primary office location from time
to time, and to require reasonable business travel. Upon termination of the
employment pursuant to Section 7, Executive agrees to resign from all functions
which he exercised or assumed on the basis of or in connection with Executive’s

1



--------------------------------------------------------------------------------



 



employment by Company, including Executive’s position as “Vorstand” of Micromet
AG, subject to any applicable legal requirements regarding such resignation.
          1.3 Term. The term of this Agreement will commence on June 2, 2006 and
will continue from that date until June 2, 2010 (the “Initial Term”), and will
be extended automatically for consecutive one (1) year periods (each an
“Extension Term”, and collectively with the Initial Term referred to herein as
the “Employment Term”). If Company or Executive decides not to extend the
Initial Term or any Extension Term, it or he may terminate this Agreement by
providing written notice of termination in accordance with Section 7.2 or 7.4,
respectively, and the terms of Section 7.2 or 7.4 will apply with respect to any
such termination by Company or Executive, respectively. In addition, the
Employment Term terminates upon termination of employment pursuant to Section 7
below.
          1.4 Policies and Procedures. In addition to the terms of this
Agreement, the employment relationship between the parties will be governed by
the general employment policies and practices of Company, including those
relating to protection of confidential information and assignment of inventions.
If the terms of this Agreement differ from or are in conflict with Company’s
general employment policies or practices, this Agreement will control.
     2. Compensation
          2.1 Base Salary. For services rendered hereunder by Executive during
the Employment Term, Executive will receive an annualized base salary of
onehundredandtwenty thousand Euros (€120,000) (the “Base Salary”), payable in
accordance with Company’s regular payroll schedule (but not less frequently than
monthly), less any payroll withholding and deductions due on such salary in
accordance with applicable law and Company’s general employment policies or
practices. Such Base Salary will be reviewed annually by the Compensation
Committee of the Board and may be increased at its discretion. The Base Salary
covers all overtime.
          2.2 Bonus. Executive will participate in Company’s Management
Incentive Compensation Plan adopted by Company from time to time or in such
other bonus plan as the Board may approve for the senior executive officers of
Company. Except as otherwise provided in this Agreement, Executive’s
participation in and benefits under any such plan will be on the terms and
subject to the conditions specified in the governing document of the particular
plan.
          2.3 Equity Compensation. Executive will participate in any equity or
other employee benefit plan that is generally available to senior executive
officers, as distinguished from general management, of Company, including,
without limitation, Company’s current Equity Incentive Award Plan. Except as
otherwise provided in this Agreement, Executive’s participation in and benefits
under any such plan will be on the terms and subject to the conditions specified
in the governing document of the particular plan.
          2.4 Acceleration of Vesting. The provisions concerning vesting
pursuant to clauses (a), (b) and (c) of this Section 2.4 will be cumulative, and
are hereby deemed to be a part of all stock options, restricted stock and such
other awards granted pursuant to Company’s stock option and equity incentive
award plans or agreements and any shares of stock issued upon

2



--------------------------------------------------------------------------------



 



exercise thereof (each a “Stock Award”) and to supersede any less favorable
provision in any agreement or plan regarding such Stock Award.
               (a) Subject to any additional acceleration of vesting and
exercisability in connection with a Change of Control (as defined in subsection
(d) below), fifty percent (50%) of Executive’s outstanding unvested Stock Awards
will be automatically vested and exercisable on the date of first closing of any
transaction or the stockholder vote resulting in such Change of Control.
               (b) If Executive’s employment is terminated by Company without
Cause, by Executive for Good Reason, or as a result of Executive’s death or
Permanent Disability, Executive’s outstanding unvested Stock Awards that would
have vested over the twelve (12) month period following the date of termination
had Executive remained continuously employed by Company during such period, will
be automatically vested and exercisable on the date of termination.
               (c) If Executive’s employment is terminated by Company without
Cause or by Executive for Good Reason within six (6) months prior to or twelve
(12) months following a Change of Control, all of Executive’s outstanding
unvested Stock Awards will be automatically vested and exercisable on the later
of (i) the date of termination or (ii) the date of first closing of any
transaction or the stockholder vote resulting in such Change of Control. If the
employment is terminated prior to the Change of Control, Company will inform
Executive in writing of any Change of Control occurring within six (6) months of
such termination, and will offer to Executive any of Executive’s Stock Awards
that had not vested at the time of termination.
               (d) “Change of Control” means and includes each of the following
events:
                    (i) the acquisition, directly or indirectly, by any “person”
or “group” (as those terms are defined in Sections 3(a)(9), 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the
rules thereunder) of “beneficial ownership” (as determined pursuant to
Rule 13d-3 under the Exchange Act) of securities entitled to vote generally in
the election of directors (“Voting Securities”) of Company that represent fifty
percent (50%) or more of the combined voting power of Company’s then outstanding
Voting Securities, other than:
                         (1) an acquisition by a trustee or other fiduciary
holding securities under any employee benefit plan (or related trust) sponsored
or maintained by Company or any person controlled by Company or by any employee
benefit plan (or related trust) sponsored or maintained by Company or any person
controlled by Company, or
                         (2) an acquisition of Voting Securities by Company or a
corporation owned, directly or indirectly by the stockholders of Company in
substantially the same proportions as their ownership of the stock of Company,
or

3



--------------------------------------------------------------------------------



 



                         (3) an acquisition of Voting Securities pursuant to a
transaction described in clause (iii) below that would not be a Change of
Control under clause (iii);
                         Provided, however, that notwithstanding the foregoing,
the following event will not constitute an “acquisition” by any person or group
for purposes of this subsection (i): an acquisition of Company’s securities by
Company (the “Securities Repurchase”) which causes Company’s Voting Securities
beneficially owned by a person or group to represent fifty percent (50%) or more
of the combined voting power of Company’s then outstanding Voting Securities,
except that such Securities Repurchase will constitute a Change of Control if
and when such person or group, after such Securities Repurchase, becomes the
beneficial owner of any additional Voting Securities of Company;
                    (ii) if, during any period of two (2) consecutive years,
individuals who, at the beginning of such period, constitute the Board together
with any new director(s) (other than any director designated by a person who has
entered into an agreement with Company to effect a transaction described in
clauses (i) or (iii) of this Section 2.4(d) whose election by the Board or
nomination for election by Company’s stockholders was approved by a vote of at
least two-thirds (2/3) of the directors then still in office who either were
directors at the beginning of the two (2) year period or whose election or
nomination for election was previously so approved), cease for any reason to
constitute a majority thereof;
                    (iii) the consummation by Company (whether directly
involving Company or indirectly involving Company through one or more
intermediaries) of (x) a merger, consolidation, reorganization, or business
combination or (y) a sale or other disposition of all or substantially all of
Company’s assets or (z) the acquisition of assets or stock of another entity, in
each case other than:
                         (1) a transaction which results in Company’s Voting
Securities outstanding immediately before the transaction continuing to
represent (either by remaining outstanding or by being converted into Voting
Securities of Company or the person that, as a result of the transaction,
controls, directly or indirectly, Company or owns, directly or indirectly, all
or substantially all of Company’s assets or otherwise succeeds to the business
of Company (Company or such person, the “Successor Entity”) directly or
indirectly, at least a majority of the combined voting power of the Successor
Entity’s outstanding Voting Securities immediately after the transaction, and
                         (2) a transaction after which no person or group
beneficially owns Voting Securities representing fifty percent (50%) or more of
the combined voting power of the Successor Entity; provided, however, that no
person or group will be treated for purposes of this clause (2) as beneficially
owning fifty percent (50%) or more of combined voting power of the Successor
Entity solely as a result of the voting power held in Company prior to the
consummation of the transaction.
          2.5 Standard Company Benefits. Executive will be entitled to all
rights and benefits for which he is eligible under the terms and conditions of
the standard benefits and compensation practices which may be in effect from
time to time and provided by Company to its

4



--------------------------------------------------------------------------------



 



employees generally, as may be adopted, amended or discontinued in its
discretion, consistent with then applicable law.
          2.6 Business Expenses. Company will reimburse Executive for
Company-related travel, entertainment and other expenses reasonably incurred by
Executive on behalf of Company pursuant to Company’s expense reimbursement
policy for its employees.
     3. Insurance and Indemnification
          3.1 Disability and Life Insurance.
               (a) Company will provide at Company’s expense, and for the
benefit of Executive and his designated beneficiaries, disability and life
insurance for the duration of the Employment Term in the amount of at least
€1,000,000.00 in the event of disability and at least €500,000.00 in the event
of death, all as provided to Executive immediately prior to the effective date
of this Agreement.
               (b) Company will have the right to take out life, health,
accident, “key-man” or other insurance covering Executive, in the name of
Company and at Company’s expense in any amount deemed appropriate by Company.
Executive will assist Company in obtaining such insurance, including, without
limitation, submitting to any required examinations and providing information
and data required by insurance companies.
          3.2 D&O Insurance. Company will obtain and maintain at Company’s
expense during the Employment Term and for six (6) years thereafter liability
insurance for the directors and officers of Company (D&O insurance) in the
amount of at least US$10 million.
          3.3 Indemnification. Company and Executive will enter into a separate
indemnification agreement, and Company will indemnify Executive in accordance
with the terms of such agreement.
     4. Vacation
          Executive is entitled to an annual, paid vacation in accordance with
Company’s standard policies and as otherwise provided for senior executive
officers, but in no event less than thirty (30) working days. Working days are
all calendar days with the exception of Saturdays, Sundays and statutory
holidays in the greater Munich metropolitan area. Executive will coordinate the
date of vacation reasonably in advance with the other executive officers of
Company, and the timing of such vacation will be subject to the prior approval
of the Chief Executive Officer.
     5. Outside Activities During Employment
          5.1 Exclusive Employment. Executive agrees not to become engaged in
any other business activity which, in the reasonable judgment of the CEO, is
likely to interfere with Executive’s ability to discharge his duties and
responsibilities to Company. Executive may engage in civic and not-for-profit
activities, and participate in industry associations so long as such activities
do not materially interfere with the performance of his duties hereunder.
Executive

5



--------------------------------------------------------------------------------



 



agrees that he will not join any boards, other than community and civic boards
and boards of industry associations which do not interfere with his duties to
Company, without the prior approval of the Board.
          5.2 No Adverse Interests. Except as permitted by Section 5.3,
Executive agrees not to acquire, assume or participate in, directly or
indirectly, any position, investment or interest known by him to be adverse or
antagonistic to Company, its business or prospects, financial or otherwise.
          5.3 Non-Competition during Employment Term. During the Employment
Term, except on behalf of Company or as expressly authorized by the Board,
Executive will not directly or indirectly, whether as an officer, director,
stockholder, partner, proprietor, associate, representative, consultant, or in
any capacity whatsoever engage in, become financially interested in, be employed
by or have any business connection with any other person, corporation, firm,
partnership or other entity whatsoever which were known by him to compete
directly with Company, throughout the world, in any line of business engaged in
(or planned to be engaged in) by Company; provided, however, that anything above
to the contrary notwithstanding, he or his immediate family may own, as a
passive investor, securities of any competitor corporation, so long as his
direct holdings in any one such corporation will not in the aggregate constitute
more than one percent (1%) of the voting stock of such corporation.
     6. Proprietary Information Obligations
          As a condition of employment, Executive agrees to execute and abide by
the Proprietary Information and Inventions Agreement attached hereto as
Exhibit A.
     7. Termination Of Employment
          7.1 Termination by Company for Cause.
               (a) Company may terminate Executive’s employment with Company at
any time for Cause, determined in the Board’s discretion, upon written notice to
Executive in accordance with the requirements of §626 German Civil Code.
Executive will not be entitled to Severance Benefits (as defined in
Section 7.2(b)) in the event of a termination for Cause.
               (b) “Cause” means any cause that gives rise to the right to
termination pursuant to § 626 German Civil Code, and includes, without
limitation: (i) a material breach of this Agreement or any other written
agreement between Executive and Company; (ii) Executive’s gross negligence or
willful misconduct in the performance of his duties; (iii) the commission of any
act or omission constituting dishonesty or fraud that has a material adverse
impact on Company or any successor or affiliate thereof; (iv) any conviction of,
or plea of “guilty’ or “no contest” to, a felony; (v) conduct by Executive which
in the good faith and reasonable determination of the Board demonstrates gross
unfitness to serve; (vi) failure to attempt in good faith to implement a clear
and reasonable directive of Company’s Chief Executive Officer after written
notice of such failure, and failure by Executive to cure the same within fifteen
(15) business days after receipt of such notice; (vii) persistent unsatisfactory
performance of job duties after written notice of such and failure to cure the
same after having been provided with a reasonable opportunity to cure if deemed
curable; or (viii) breach of fiduciary duty; provided, however, that prior

6



--------------------------------------------------------------------------------



 



to the determination that Cause under this subsection (b) has occurred, Company
will (1) provide to Executive in writing, in reasonable detail, the reasons for
the determination that such “Cause” exists, (2) afford Executive a reasonable
opportunity to remedy any such breach except with respect to clause (vi) above
which specifies the applicable period of time for Executive to remedy his
breach, (3) provide the Executive an opportunity to be heard prior to the final
decision to terminate the Executive’s employment hereunder for such Cause, and
(4) make any decision that such Cause exists in good faith.
               (c) In connection with a termination of the employment pursuant
to this Section 7.1, Executive will not be entitled to receive any Severance
Benefits (as defined in Section 7.2 below), unpaid bonuses or other
compensation, other than accrued Base Salary plus other amounts to which
Executive is entitled under any bonus or compensation plan or practice of
Company through the date of termination.
          7.2 Termination by Company without Cause.
               (a) Company may terminate Executive’s employment with Company at
any time without Cause, per the end of a calendar month upon thirty (30) days’
prior written notice to Executive (or such other period as may be required under
applicable law or agreed by Executive and the Board), provided that Company may
release Executive from his duties prior to the expiration of the applicable
notice period.
               (b) In the event Company terminates Executive’s employment
without Cause, Company will pay Executive the Base Salary due the Executive
through the end of the applicable notice period, plus other amounts to which
Executive is entitled under any bonus or compensation plan or practice of
Company at the time of termination, regardless of whether or not Company sets a
termination date prior to the expiration of such period. In addition, and
provided that Executive executes and does not revoke a release as provided in
Section 8, Company will pay or grant Executive in lieu of any other severance
benefits or any other compensation the following as severance benefits
(“Severance Benefits”):
                    (i) an amount that is the greater of (1) the equivalent to
the Base Salary for a period of twelve (12) months from the date of termination,
less any payroll withholding and deductions due on such salary in accordance
with applicable law, or (2) the benefits under Company severance benefit plan
applicable to Executive, if any, in effect on the termination date, and in each
case less the Base Salary paid to Executive with respect to the applicable
notice period after any earlier release date set by Company pursuant to
subsection (a) above; and
                    (ii) an amount equal to Executive’s Bonus (as defined below)
for the year in which the employment is terminated prorated for the period
during such year Executive was employed prior to the date of termination (or the
full amount of the Bonus if Executive’s employment is terminated within six
(6) months prior to or twelve (12) months following a Change of Control). As
used in this Agreement, “Bonus” means the average of the bonuses awarded to
Executive for each of the three (3) fiscal years prior to the date of
termination, or such lesser number of years as may be applicable if Executive
has not been employed for three (3) full years on the date of termination. For
purposes of determining Executive’s “Bonus,” to

7



--------------------------------------------------------------------------------



 



the extent Executive received no bonus in a year due to a failure to meet the
applicable performance objectives, such year will still be taken into account
(using zero (0) as the applicable bonus) in determining Executive’s “Bonus” for
purposes of this subsection (ii), and if any portion of the bonuses awarded to
Executive consisted of securities or other property, the fair market value
thereof will be determined in good faith by the Board; and
                    (iii) acceleration of vesting of Stock Awards pursuant to
Section 2.4(b) or 2.4(c), as applicable; and
                    (iv) for the period beginning on the date of termination and
ending on the date which is twelve (12) full months (or eighteen (18) months if
Executive’s employment is terminated within six (6) months prior to or twelve
(12) months following a Change of Control) following the date of termination
(or, if earlier, the date on which the applicable continuation period under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”)
expires), (1) reimburse Executive for the costs associated with continuation
coverage pursuant to COBRA for Executive and his eligible dependents who were
covered under Company’s health plans as of the date of Executive’s termination
(provided that Executive will be solely responsible for all matters relating to
his continuation of coverage pursuant to COBRA, including, without limitation,
his election of such coverage and his timely payment of premiums), or for any
health insurance premiums of Executive’s health insurance paid by Company prior
to termination of employment pursuant to this Section 7.2 for which continuation
coverage pursuant to COBRA is not available, and (2) pay for and provide
Executive and such eligible dependents with life insurance benefits coverage to
the extent such Executive and/or such dependents were receiving such benefits
prior to the date of Executive’s termination;
                    (v) executive-level outplacement services at Company’s
expense, not to exceed €15,000, by a firm selected by Executive from a list
compiled by Company.
               (c) The Severance Benefits due pursuant to Section 7.2(b)(i) and
(b)(ii) will be payable as a lump sum payment or in equal installments over a
twelve (12) month period, as determined by the Board in its discretion.
               (d) Company will have the right to withhold further payments of
unpaid Severance Benefits, upon its notice to Executive of the Board’s good
faith reasonable belief, and the basis for the reasonable belief, that Executive
has breached any of his post-termination obligations to Company.
          7.3 Termination by Executive for Good Reason.
               (a) Executive may voluntarily terminate his employment for Good
Reason by notifying Company in writing in accordance with the requirements of
§626 German Civil Code.
               (b) “Good Reason” means any reason that gives rise to Executive’s
right to termination pursuant to § 626 German Civil Code, and includes, without
limitation: (i) the assignment to Executive of any duties or responsibilities
which result in the material diminution of Executive’s position; (ii) a
reduction by Company in Executive’s annual Base Salary; (iii) a relocation of
Executive’s place of employment to a location outside the Munich metropolitan

8



--------------------------------------------------------------------------------



 



area, except for required travel by Executive on Company’s business; (iv) any
material breach by Company of this Agreement after written notice of such breach
and failure by Company to cure the breach within fifteen (15) business days
after receipt of such notice; (v) any purported termination of Executive’s
employment for Cause by Company that is not in accordance with the definition of
Cause set forth in this Agreement; (vi) any failure to pay Executive the earned
bonus for any period under any management incentive compensation plan adopted by
Company, if a majority of other officers of Company or any successor or
affiliate have been paid bonuses for such period under such plan; or (vii) any
failure by Company to obtain the assumption of this Agreement by any successor
or assign of Company.
               (c) In the event Executive terminates his employment under
circumstances which constitute Good Reason, and provided that Executive executes
and does not revoke a release as provided in Section 8, Company will pay or
grant Executive the Severance Benefits according to Section 7.2(b), provided
that Company will have the right to withhold further payments of unpaid
Severance Benefits, upon its notice to Executive of the Board’s good faith
reasonable belief, and the basis for the reasonable belief, that Executive has
breached any of his post-termination obligations to Company.
          7.4 Termination by Executive Without Good Reason.
               (a) Executive may terminate the employment with Company at any
time without Good Reason, upon thirty (30) days’ prior written notice to Company
(or such other period as may be required under applicable law or agreed by
Executive and the Board), provided that Company may release Executive from his
duties prior to the expiration of the applicable notice period.
               (b) In connection with a termination of the employment pursuant
to this Section 7.4, Executive will not be entitled to receive any Severance
Benefits, unpaid bonuses or other compensation, except that Company will pay
Executive the Base Salary due the Executive through the end of the applicable
notice period, plus other amounts to which Executive is entitled under any bonus
or compensation plan or practice of Company at the time of termination,
regardless of whether or not Company releases Executive from his duties prior to
the expiration of such period.
          7.5 Termination for Death.
               (a) The Employment Term will terminate immediately upon
Executive’s death. Upon such termination, Company will pay to any beneficiaries
designated by Executive in writing in Exhibit C (the “Death Benefits
Recipients”), or in the absence of such designation, to Executive’s estate, in
lieu of any other severance benefits or any other compensation:
                    (i) the Base Salary due the Executive through the date of
Executive’s death, plus other amounts to which Executive is entitled under any
bonus or compensation plan or practice of Company at the time of Executive’s
death;
                    (ii) Executive’s annual base salary as in effect immediately
prior to the date of death, payable over the twelve (12) month period commencing
on the date of death in equal monthly installments;

9



--------------------------------------------------------------------------------



 



                    (iii) an amount equal to Executive’s Bonus for the year in
which Executive’s death occurs, payable over the twelve (12) month period
commencing on the date of death in equal monthly installments.
               (b) In addition, for the period beginning on the date of death
and ending on the date which is twelve (12) full months following the date of
death (or, if earlier, the date on which the applicable continuation period
under COBRA expires), Company will reimburse Executive’s eligible dependents for
the costs associated with continuation coverage for such eligible dependents
pursuant to COBRA) (provided that Executive’s dependents will be solely
responsible for all matters relating to such continuation of coverage pursuant
to COBRA, including, without limitation, election of such coverage and the
timely payment of premiums), or for any health insurance premiums of Executive’s
health insurance paid by Company prior to termination of employment pursuant to
this Section 7.5 for which continuation coverage pursuant to COBRA is not
available.
               (c) Executive may change the Death Benefits Beneficiaries by
written notice to Company.
          7.6 Termination for Permanent Disability.
               (a) Company may terminate Executive’s employment by written
notice at any time for Permanent Disability (as defined in subsection
(c) below). Upon such termination, Company will pay Executive (i) the Base
Salary due Executive through the date of termination, plus other amounts to
which Executive is entitled under any bonus or compensation plan or practice of
Company at the time of termination, and (ii) provided that Executive executes
and does not revoke a release as provided in Section 8, the Severance Benefits.
               (b) The payments and Severance Benefits due the Executive under
subsection (a) above are in lieu of any other severance benefits or any other
compensation. The Severance Benefits due pursuant to Section 7.2(b)(i) and
7.2(b)(ii) will be payable as a lump sum payment or in equal installments over a
twelve (12) month period, as determined by the Board in its discretion.
               (c) “Permanent Disability” will be deemed to have occurred if
Executive was physically or mentally incapacitated or disabled or otherwise
unable fully to discharge his duties hereunder for (i) a period in excess of
ninety (90) consecutive days, or (ii) a period in excess of one hundred twenty
(120) days in the aggregate in any consecutive one hundred eighty (180) day
period. This definition will be interpreted and applied consistent with
applicable law. The existence of Executive’s Permanent Disability will be
determined by Company on the advice of a physician chosen by Company and
Executive (or in the event of mental disability, Executive’s Death Benefits
Recipients) and Company reserves the right to have the Executive examined by
such physician at Company’s expense.
          7.7 Cooperation Obligations.
               (a) Transition Activities. After delivery or receipt of any
notice of termination by Executive, and for a reasonable period following any
termination of Executive’s employment for any reason, Executive will fully
cooperate with Company in all matters relating

10



--------------------------------------------------------------------------------



 



to the winding up of Executive’s pending work and the orderly transfer of any
such pending work to such other employees as may be designated by Company.
               (b) Return of Company’s Property. If Executive’s employment is
terminated for any reason Company will have the right, at its option, to require
Executive to vacate his offices prior to or on the effective date of termination
and to cease all activities on Company’s behalf. Upon the termination of his
employment in any manner, as a condition to the Executive’s receipt of any
post-termination benefits described in this Agreement, Executive will
immediately surrender to Company all lists, books and records of, or in
connection with, Company’s business, and all other property belonging to
Company, it being distinctly understood that all such lists, books and records,
and other documents, are the property of Company. Executive will deliver to
Company a signed statement certifying compliance with this Section 7.7 prior to
the receipt of any post-termination benefits described in this Agreement
               (c) Litigation. After the Employment Term, Executive will
cooperate with Company in responding to the reasonable requests of Company’s
Chairman of the Board, CEO or General Counsel, in connection with any and all
existing or future litigation, arbitrations, mediations or investigations
brought by or against Company, or its or their respective affiliates, agents,
officers, directors or employees, whether administrative, civil or criminal in
nature, in which Company reasonably deems Executive’s cooperation necessary or
desirable. In such matters, Executive agrees to provide Company with reasonable
advice, assistance and information, including offering and explaining evidence,
providing sworn statements, and participating in discovery and trial preparation
and testimony. Executive also agrees to promptly send Company copies of all
correspondence (for example, but not limited to, subpoenas) received by
Executive in connection with any such legal proceedings, unless Executive is
expressly prohibited by law from so doing.
               (d) Expenses and Fees. Company will reimburse Executive for
reasonable out-of-pocket expenses incurred by Executive as a result of his
cooperation with the obligations described in this Section 7.7, within thirty
(30) days of the presentation of appropriate documentation thereof, in
accordance with Company’s standard reimbursement policies and procedures. Except
as provided in the preceding sentence, Executive will not be entitled to any
compensation for activities performed pursuant to this Section 7.7 during the
period in which Executive receives any Severance Benefits. Thereafter, Company
will pay Executive a compensation for activities performed pursuant to this
Section 7.7 based on an hourly rate of 160th of Executive’s monthly Base Salary
immediately preceding the termination of employment (the “Fees”). In performing
obligations under this Section 7.7 following termination of the employment,
Executive agrees and acknowledges that he will be serving as an independent
contractor, not as a Company employee, and he will be entirely responsible for
the payment of all income taxes and any other taxes due and owing as a result of
the payment of Fees, will not be eligible to participate in any Company benefit
plans while performing such services.
          7.8 Surviving Clauses. Sections 2.4, 3, 6, 7, 8, 9, 10, and 11
(including the definitions of any defined terms referenced therein) will survive
any termination or expiration of this Agreement.

11



--------------------------------------------------------------------------------



 



     8. Release
          As a condition precedent to receipt of any Severance Benefits,
Executive will provide Company with an executed and effective general release
substantially in the form attached hereto as Exhibit B (the “Release”), or a
release in such other form as the parties may agree upon at the time.
     9. Non-Competition
          9.1 Non-Compete Obligation. Executive will not, for a period of twelve
(12) months from the end of the Employment Term (the “Non-Compete Period”), for
Executive’s own account, or as owner, manager, officer, shareholder, consultant,
director, representative or employee of a company, participate in the research
or development of (i) antibodies against the EpCAM target molecule, or (ii) BiTE
molecules or active agents which trigger the same mechanism as BiTE molecules
(collectively, the “Non-Compete Field”). The Board may, in its discretion,
reduce the scope of the Non-Compete Field.
          9.2 Non-Compete Payment. Company agrees to pay Executive for the
duration of the Non-Compete Period the annual Base Salary at that time of
termination, but in no event less than 50% of the amount of the most recently
received salary and benefits (the “Non-Compete Payment”). In the event that
Company pays Executive any Severance Benefits, such payments may be fully set
off against the Non-Compete Payment. The Non-Compete Payment is payable in
twelve (12) monthly installments on or before the end of each month during the
Non-Compete Period. Any income from employment, consulting or other services,
and any unemployment benefits which Executive earns or receives during the
Non-Compete Period will be set off against the Non-Compete Payment within the
limits of § 74c German Commercial Code (GCoC). Executive will provide to Company
information on the amount of any such income and benefits.
          9.3 Liquidated Damages. If Executive breaches any of Executive’s
obligations under this Section 9, Company will be entitled to receive for each
case of breach liquidated damages in the amount of three (3) months’ net salary,
calculated based on Executive’s average monthly Base Salary received in the last
twelve months prior to termination of Executive’s employment less any payroll
withholding and deductions due on such salary in accordance with applicable law
and Company’s general employment policies or practices. In case of a continuing
breach, the liquidated damages will be due for each month during which such
breach continues. In addition, Company will not be required to make any
Non-Compete Payments with respect to each month during which such breach exists
or continues. The liquidated damages of this Section 9.3 will not limit the
claim for any additional damages suffered by Company due to breach of this
Section 9. § 74 et seq. German Commercial Code (GCoC) will apply with the
exception of § 75a GCoC.
     10. Non-Solicitation
          While employed by Company, and for six (6) months immediately
following the date of termination of the employment, Executive will not
interfere with the business of Company by (a) soliciting, attempting to solicit,
inducing, or otherwise causing any employee of

12



--------------------------------------------------------------------------------



 



Company to terminate employment in order to become an employee, consultant or
independent contractor to or for any other person or entity; or (b) directly or
indirectly causing any third party that provides services to Company to
terminate such business relationship.
     11. General Provisions
          11.1 Notices. Any notices provided hereunder must be in writing and
will be deemed effective upon the earlier of personal delivery or receipt if
delivered by mail or courier service, to Company at its primary office location
and to Executive at his address as listed on Company payroll or the Executive’s
then current place of abode.
          11.2 Confidentiality. Executive will hold the provisions of this
Agreement in strictest confidence and will not publicize or disclose this
Agreement in any manner whatsoever; provided, however, that Executive may
disclose this Agreement: (a) to Executive’s immediate family; (b) in confidence
to his attorneys, accountants, auditors, tax preparers, and financial advisors;
(c) insofar as such disclosure may be necessary to enforce its terms or as
otherwise permitted or required by law. In particular, and without limitation,
Executive agrees not to disclose the terms of this Agreement to any current or
former employee of Company.
          11.3 Reasonableness of Restrictions. Executive acknowledges and agrees
that (a) he has read this entire Agreement and understands it, (b) the
limitations imposed in this Agreement do not prevent him from earning a living
or pursuing his career following the termination of the employment, and (c) the
restrictions contained in this Agreement are reasonable, proper, and
necessitated by Company’s legitimate business interests. Executive represents
and agrees that he is entering into this Agreement freely and with knowledge of
its contents with the intent to be bound by the Agreement and the restrictions
contained in it.
          11.4 Remedies. Executive agrees that it may be impossible to assess
the damages caused by Executive’s violation of this Agreement or any of its
terms. Executive agrees that any threatened or actual violation of this
Agreement or any of its terms will constitute immediate and irreparable injury
to Company and Company will have the right to enforce this Agreement and any of
its provisions by injunction, specific performance or other relief, without bond
and without prejudice to any other rights and remedies that Company may have for
a breach or threatened breach of this Agreement.
          11.5 Severability. In the event that a court finds this Agreement, or
any of its restrictions, to be ambiguous, unenforceable, or invalid, the parties
agree that the court will read the Agreement as a whole and interpret the
restriction(s) at issue to be enforceable and valid to the maximum extent
allowed by law. If the court declines to enforce this Agreement in the manner
provided in this Section 11.5, Executive and Company agree that this Agreement
will be automatically modified to provide Company with the maximum protection of
its business interests allowed by law and Executive agrees to be bound by this
Agreement as modified. In case any one or more of the provisions, subsections,
or sentences contained in this Agreement will, for any reason, be held to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability will not affect the other provisions of this Agreement, and
this Agreement will be construed as if such invalid, illegal or unenforceable
provision had never been contained herein.

13



--------------------------------------------------------------------------------



 



          11.6 Waiver. If either party should waive any breach of any provisions
of this Agreement or fail to enforce performance by the other party, he or it
will not thereby be deemed to have waived any preceding or succeeding breach or
performance of the same or any other provision of this Agreement. Any such
waiver will be effective only if made in writing and signed by the Party waiving
such breach or performance.
          11.7 Complete Agreement; Amendment. This Agreement and its Exhibits,
constitute the entire agreement between Executive and Company and it is the
complete, final, and exclusive embodiment of their agreement with regard to this
subject matter. This Agreement replaces all previous agreements regarding the
service relationship of Executive with Company. After commencement of the
Agreement Executive does not have any further claim to compensation, including
bonuses which were agreed in the contract replaced by this Agreement, except
outstanding due amounts. It is entered into without reliance on any promise or
representation other than those expressly contained herein. This Agreement
cannot be modified or amended except in a writing signed by an authorized
representative of Company and Executive.
          11.8 Counterparts. This Agreement may be executed in separate
counterparts, any one of which need not contain signatures of more than one
party, but all of which taken together will constitute one and the same
Agreement.
          11.9 Assignment; Assumption by Successor; Non-transferability of
Interest.
               (a) Company may assign this Agreement, without the consent of
Executive, to any business entity which at any time, whether by purchase, merger
or otherwise, directly or indirectly, acquires all or substantially all of the
assets or business of Company. Company will require any successor (whether
direct or indirect, by purchase, merger or otherwise) to all or substantially
all of the business or assets of Company expressly to assume and to agree to
perform this Agreement in the same manner and to the same extent that Company
would be required to perform it if no such succession had taken place; provided,
however, that no such assumption will relieve Company of its obligations
hereunder. As used in this Agreement, the “Company” will mean Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of law
or otherwise.
               (b) None of the rights of Executive to receive any form of
compensation payable pursuant to this Agreement will be assignable or
transferable except through a testamentary disposition or by the laws of descent
and distribution upon the death of Executive. Any attempted assignment,
transfer, conveyance, or other disposition (other than as aforesaid) of any
interest in the rights of Executive to receive any form of compensation to be
made by Company pursuant to this Agreement will be void.
          11.10 Headings. The headings of the sections hereof are inserted for
convenience only and will not be deemed to constitute a part hereof nor to
affect the meaning thereof.
          11.11 Construction. The language in all parts of this Agreement will
in all cases be construed simply, according to its fair meaning, and not
strictly for or against any of the

14



--------------------------------------------------------------------------------



 



parties hereto. Without limitation, there will be no presumption against any
party on the ground that such party was responsible for drafting this Agreement
or any part thereof. This Agreement will be executed in an English and a German
version. In the unlikely event of any inconsistencies between the English and
the German version, the German version will control.
          11.12 Choice of Law; Jurisdiction. All questions concerning the
construction, validity, interpretation of this Agreement will be governed by the
laws of Germany as applicable to contracts made and wholly performed within
Germany by residents of Germany. The parties hereby irrevocably and
unconditionally consent to the exclusive jurisdiction of the courts of Munich,
Germany, for any action, suit or proceeding (other than appeals therefrom)
arising out of or relating to this Agreement, and agree not to commence any
action, suit or proceeding (other than appeals therefrom) related thereto except
in such courts. The parties further hereby irrevocably and unconditionally waive
any objection to the laying of venue of any action, suit or proceeding (other
than appeals therefrom) arising out of or relating to this Agreement in the
courts of Munich, Germany, and hereby further irrevocably and unconditionally
waive and agree not to plead or claim in any such court that any such action,
suit or proceeding brought in any such court has been brought in an inconvenient
forum.

15



--------------------------------------------------------------------------------



 



In Witness Whereof, the parties have executed this Agreement on the day and year
first above written.

          Micromet, Inc.
      /s/ Christian Itin       Name:   Christian Itin      Title:   President
and CEO              /s/ Jens Hennecke       Dr. Jens Hennecke     

16



--------------------------------------------------------------------------------



 



Exhibit A
Proprietary Information And Inventions Agreement

17



--------------------------------------------------------------------------------



 



Micromet, Inc.
EMPLOYEE PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT
     In consideration of my employment or continued employment by Micromet,
Inc., its subsidiaries, parents, affiliates, successors and assigns (together,
the “Company”) and the compensation now and hereafter paid to me, I hereby enter
into this Proprietary Information and Inventions Agreement (the “Agreement”) and
agree as follows:
1. Nondisclosure.
     1.1 Recognition of Company’s Rights; Nondisclosure. I understand and
acknowledge that my employment by Company creates a relationship of confidence
and trust with respect to Company’s Proprietary Information (defined below) and
that Company has a protectable interest therein. At all times during my
employment and thereafter, I will hold in strictest confidence and will not
disclose, use, lecture upon or publish any of Company’s Proprietary Information,
except as such disclosure, use or publication may be required in connection with
my work for Company, or unless an officer of Company expressly authorizes such
in writing. I will obtain Company’s written approval before publishing or
submitting for publication any material (written, verbal, or otherwise) that
relates to my work at Company and/or incorporates any Proprietary Information. I
hereby assign to Company any rights I may have or acquire in such Proprietary
Information and recognize that all Proprietary Information will be the sole
property of Company and its assigns. I will take all reasonable precautions to
prevent the inadvertent or accidental disclosure of Proprietary Information.
     1.2 Proprietary Information. The term “Proprietary Information” will mean
any and all confidential and/or proprietary knowledge, data or information of
Company, its affiliates, parents and subsidiaries, whether having existed, now
existing, or to be developed during my employment. By way of illustration but
not limitation, “Proprietary Information” includes (a) trade secrets,
inventions, mask works, ideas, processes, formulas, source and object codes,
data, programs, other works of authorship, know-how, improvements, discoveries,
developments, designs and techniques and any other proprietary technology and
all Proprietary Rights therein (hereinafter collectively referred to as
“Inventions”); (b) information regarding research, development, new products,
marketing and selling, business plans, budgets and unpublished financial
statements, licenses, prices and costs, margins, discounts, credit terms,
pricing and billing policies, quoting procedures, methods of obtaining business,
forecasts, future plans and potential strategies, financial projections and
business strategies, operational plans, financing and capital-raising plans,
activities and agreements, internal services and operational manuals, methods of
conducting Company business, suppliers and supplier information, and purchasing;
(c) information regarding customers and potential customers of Company,
including customer lists, names, representatives, their needs or desires with
respect to the types of products or services offered by Company, proposals,
bids, contracts and their contents and parties, the type and quantity of
products and services provided or sought to be provided to customers and
potential customers of Company and other non-public information relating to
customers and potential customers; (d) information regarding any of Company’s
business partners and their services, including names; representatives,
proposals, bids, contracts and their contents and parties, the type and quantity
of products and services received by Company, and other non-public information
relating to business partners; (e) information regarding personnel, employee
lists, compensation, and employee skills; and (f) any other non-public
information which a competitor of Company could use to the competitive
disadvantage of Company. Notwithstanding the foregoing, it is understood that,
at all such times, I am free to use information which is generally known in the
trade or industry through no breach of this agreement or other act or omission
by me.
     1.3 Third Party Information. I understand, in addition, that Company has
received and in the future will receive from third parties their confidential
and/or proprietary knowledge, data, or information (“Third Party Information”).
During my employment and thereafter, I will hold Third Party Information in the
strictest confidence and will not disclose to anyone (other than Company
personnel who need to know such information in con nection with their work for
Company) or use, except in connection with my work for Company, Third Party
Information unless expressly authorized by an officer of Company in writing.
     1.4 Term of Nondisclosure Restrictions. I understand that Proprietary
Information and Third Party Information is never to be used or disclosed by me,
as provided in this Section 1. If, however, a court decides that

A-1.



--------------------------------------------------------------------------------



 



this Section 1 or any of its provisions is unenforceable for lack of reasonable
temporal limitation and the Agreement or its restriction(s) cannot otherwise be
enforced, I agree and Company agrees that the two (2) year period after the date
my employment ends will be the temporal limitation relevant to the contested
restriction, provided, however, that this sentence will not apply to trade
secrets protected without temporal limitation under applicable law.
     1.5 No Improper Use of Information of Prior Employers and Others. During my
employment by Company I will not improperly use or disclose any confidential
information or trade secrets, if any, of any former employer or any other person
to whom I have an obligation of confidentiality, and I will not bring onto the
premises of Company any unpublished documents or any property belonging to any
former employer or any other person to whom I have an obligation of
confidentiality unless consented to in writing by that former employer or
person.
2. Assignment of Inventions.
     2.1 Proprietary Rights. The term “Proprietary Rights” will mean all trade
secrets, patents, copyrights, trade marks, mask works and other intellectual
property rights throughout the world.
     2.2 Assignment of Inventions. Subject to Subsections 2.3 and 2.5, I hereby
assign and agree to assign in the future (when any such Inventions or
Proprietary Rights are first reduced to practice or first fixed in a tangible
medium, as applicable) to Company all my right, title and interest in and to any
and all Inventions (and all Proprietary Rights with respect thereto) whether or
not patentable or registrable under copyright or similar statutes, made or
conceived or reduced to practice or learned by me, either alone or jointly with
others, during the period of my employment with Company. Inventions assigned to
Company, or to a third party as directed by Company pursuant to this Section 2,
are hereinafter referred to as “Company Inventions.”
     2.3 Unassigned or Nonassignable Inventions. I recognize that this Agreement
will not be deemed to require assignment of any Invention that I developed
entirely on my own time without using Company’s equipment, supplies, facilities,
trade secrets, or Proprietary Information, except for those Inventions that
either (i) relate to Company’s actual or anticipated business, research or
development, or (ii) result from or are connected with work performed by me for
Company. In addition, this Agreement does not apply to any Invention which
qualifies fully for protection from assignment to Company under any specifically
applicable state law, regulation, rule, or public policy (“Specific Inventions
Law”).
     2.4 Obligation to Keep Company Informed. During the period of my employment
and for six (6) months after termination of my employment with Company, I will
promptly disclose to Company fully and in writing all Inventions authored,
conceived or reduced to practice by me, either alone or jointly with others. In
addition, I will promptly disclose to Company all patent applications filed by
me or on my behalf within a year after termination of employment. At the time of
each such disclosure, I will advise Company in writing of any Inventions that I
believe fully qualify for protection under the provisions of a Specific
Inventions Law; and I will at that time provide to Company in writing all
evidence necessary to substantiate that belief. Company will keep in confidence
and will not use for any purpose or disclose to third parties without my consent
any confidential information disclosed in writing to Company pursuant to this
Agreement relating to Inventions that qualify fully for protection under a
Specific Inventions Law. I will preserve the confidentiality of any Invention
that does not fully qualify for protection under a Specific Inventions Law.
     2.5 Government or Third Party. I also agree to assign all my right, title
and interest in and to any particular Company Invention to a third party,
including without limitation the United States, as directed by Company.
     2.6 Works for Hire. I acknowledge that all original works of authorship
which are made by me (solely or jointly with others) within the scope of my
employment and which are protectable by copyright are “works made for hire,”
pursuant to United States Copyright Act (17 U.S.C., Section 101).
     2.7 Enforcement of Proprietary Rights. I will assist Company in every
proper way to obtain, and from time to time enforce, United States and foreign
Proprietary Rights relating to Company Inventions in any and all countries. To
that end I will execute, verify and deliver such documents and perform such
other acts (including

A-2.



--------------------------------------------------------------------------------



 



appearances as a witness) as Company may reasonably request for use in applying
for, obtaining, perfecting, evidencing, sustaining and enforcing such
Proprietary Rights and the assignment thereof. In addition, I will execute,
verify and deliver assignments of such Proprietary Rights to Company or its
designee. My obligation to assist Company with respect to Proprietary Rights
relating to such Company Inventions in any and all countries will continue
beyond the termination of my employment, but Company will compensate me at a
reasonable rate after my termination for the time actually spent by me at
Company’s request on such assistance.
In the event Company is unable for any reason, after reasonable effort, to
secure my signature on any document needed in connection with the actions
specified in the preceding paragraph, I hereby irrevocably designate and appoint
Company and its duly authorized officers and agents as my agent and attorney in
fact, which appointment is coupled with an interest, to act for and in my behalf
to execute, verify and file any such documents and to do all other lawfully
permitted acts to further the purposes of the preceding paragraph with the same
legal force and effect as if executed by me. I hereby waive and quitclaim to
Company any and all claims, of any nature whatsoever, which I now or may
hereafter have for infringement of any Proprietary Rights assigned hereunder to
Company.
3. Records. I agree to keep and maintain adequate and current records (in the
form of notes, sketches, drawings and in any other form that may be required by
Company) of all Proprietary Information developed by me and all Inventions made
by me during the period of my employment at Company, which records will be
available to and remain the sole property of Company at all times.
4. Duty Of Loyalty During Employment. I agree that during the period of my
employment by Company I will not, without Company’s express written consent,
directly or indirectly engage in any employment or business activity which is
directly or indirectly competitive with, or would otherwise conflict with, my
employment by Company.
5. Reasonableness Of Restrictions.
     5.1 I agree that I have read this entire Agreement and understand it. I
agree that this Agreement does not prevent me from earning a living or pursuing
my career. I agree that the restrictions contained in this Agreement are
reasonable, proper, and necessitated by Company’s legitimate business interests.
I represent and agree that I am entering into this Agreement freely and with
knowledge of its contents with the intent to be bound by the Agreement and the
restrictions contained in it.
     5.2 In the event that a court finds this Agreement, or any of its
restrictions, to be ambiguous, unenforceable, or invalid, I and Company agree
that the court will read the Agreement as a whole and interpret the
restriction(s) at issue to be enforceable and valid to the maximum extent
allowed by law.
     5.3 If the court declines to enforce this Agreement in the manner provided
in subsection 5.2, I and Company agree that this Agreement will be automatically
modified to provide Company with the maximum protection of its business
interests allowed by law and I agree to be bound by this Agreement as modified.
6. No Conflicting Agreement or Obligation. I represent that my performance of
all the terms of this Agreement and as an employee of Company does not and will
not breach any agreement to keep in confidence information acquired by me in
confidence or in trust prior to my employment by Company. I have not entered
into, and I agree I will not enter into, any agreement either written or oral in
conflict herewith.
7. Return of Company Property. When I leave the employ of Company, I will
deliver to Company any and all drawings, notes, memoranda, specifications,
devices, formulas, and documents, together with all copies thereof, and any
other material containing or disclosing any Company Inventions, Third Party
Information or Proprietary Information of Company. I further agree that any
property situated on Company’s premises and owned by Company, including disks
and other storage media, filing cabinets or other work areas, is subject to
inspection by Company personnel at any time with or without notice. Prior to
leaving, I will cooperate with Company in completing and signing Company’s
termination statement if requested to do so by Company.

A-3.



--------------------------------------------------------------------------------



 



8. Notices. Any notices required or permitted hereunder will be given to the
appropriate party at the address specified below or at such other address as the
party will specify in writing. Such notice will be deemed given upon personal
delivery to the appropriate address or if sent by certified or registered mail,
three (3) days after the date of mailing.
9. Notification of New Employer. In the event that I leave the employ of
Company, I hereby consent to the notification of my new employer of my rights
and obligations under this Agreement.
10. General Provisions
     10.1 Governing Law; Consent to Personal Jurisdiction. All questions
concerning the construction, validity, interpretation of this Agreement will be
governed by the laws of Germany as applicable to contracts made and wholly
performed within Germany by residents of Germany. I hereby irrevocably and
unconditionally consent to the exclusive jurisdiction of the courts of Munich,
Germany, for any action, suit or proceeding (other than appeals therefrom)
arising out of or relating to this Agreement, and agree not to commence any
action, suit or proceeding (other than appeals therefrom) related thereto except
in such courts. I further hereby irrevocably and unconditionally waive any
objection to the laying of venue of any action, suit or proceeding (other than
appeals therefrom) arising out of or relating to this Agreement in the courts of
Munich, Germany, and hereby further irrevocably and unconditionally waive and
agree not to plead or claim in any such court that any such action, suit or
proceeding brought in any such court has been brought in an inconvenient forum.
     10.2 Severability. In case any one or more of the provisions, subsections,
or sentences contained in this Agreement will, for any reason, be held to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability will not affect the other provisions of this Agreement, and
this Agreement will be construed as if such invalid, illegal or unenforceable
provision had never been contained herein. If moreover, any one or more of the
provisions contained in this Agreement will for any reason be held to be
excessively broad as to duration, geographical scope, activity or subject, it
will be construed by limiting and reducing it, so as to be enforceable to the
extent compatible with the applicable law as it will then appear.
     10.3 Successors and Assigns. This Agreement is for my benefit and the
benefit of Company, its successors, assigns, parent corporations, subsidiaries,
affiliates, and purchasers, and will be binding upon my heirs, executors,
administrators and other legal representatives.
     10.4 Survival. The provisions of this Agreement will survive the
termination of my employment, regardless of the reason, and the assignment of
this Agreement by Company to any successor in interest or other assignee.
     10.5 Employment Status. I agree and understand that nothing in this
Agreement will change my employment status or confer any right with respect to
continuation of employment by Company, nor will it interfere in any way with my
right or Company’s right to terminate my employment at any time, with or without
cause or advance notice.
     10.6 Waiver. No waiver by Company of any breach of this Agreement will be a
waiver of any preceding or succeeding breach. No waiver by Company of any right
under this Agreement will be construed as a waiver of any other right. Company
will not be required to give notice to enforce strict adherence to all terms of
this Agreement.
     10.7 Advice of Counsel. I ACKNOWLEDGE THAT, IN EXECUTING THIS AGREEMENT, I
HAVE HAD THE OPPORTUNITY TO SEEK THE ADVICE OF INDEPENDENT LEGAL COUNSEL, AND I
HAVE READ AND UNDERSTOOD ALL OF THE TERMS AND PROVISIONS OF THIS AGREEMENT. THIS
AGREEMENT WILL NOT BE CONSTRUED AGAINST ANY PARTY BY REASON OF THE DRAFTING OR
PREPARATION HEREOF.
     10.8 Entire Agreement. The obligations pursuant to Sections 1 and 2 (except
Subsection 2.7) of this Agreement will apply to any time during which I was
previously engaged, or am in the future engaged, by Company

A-4.



--------------------------------------------------------------------------------



 



as a consultant if no other agreement governs nondisclosure and assignment of
inventions during such period. This Agreement is the final, complete and
exclusive agreement of the parties with respect to the subject matter hereof and
supersedes and merges all prior discussions between us. No modification of or
amendment to this Agreement, nor any waiver of any rights under this Agreement,
will be effective unless in writing and signed by the party to be charged. Any
subsequent change or changes in my duties, salary or compensation will not
affect the validity or scope of this Agreement.
I have read this agreement carefully and understand its terms.
Dated: June 2, 2006

          /s/ Jens Hennecke       (Signature)        Dr. Jens Hennecke      
(Printed Name)     

          Accepted and Agreed To:

Micromet, inc.
      By:   /s/ Christian Itin         Title:   CEO       

A-5.



--------------------------------------------------------------------------------



 



Exhibit B
RELEASE AGREEMENT
     1. Consideration. I understand that my position with Micromet, Inc. (the
“Company”) terminated effective ______, 20__ (the “Separation Date”). Company
has agreed that if I choose to sign this Release Agreement (“Release”), Company
will pay me certain severance benefits and provide other consideration pursuant
to the terms of the Executive Employment Agreement (the “Agreement”) between
myself and Company, and any agreements incorporated therein by reference. I
understand that I am not entitled to such benefits or considerations unless I
sign this Release, and that Severance Benefits will be paid commencing on the
first regular payday following the Effective Date as defined herein, while COBRA
Premiums will be paid commencing upon my execution of this Release.
     2. General Release. In exchange for the consideration provided to me under
the Agreement that I am not otherwise entitled to receive, I hereby generally
and completely release Company and its present and former directors, officers,
employees, shareholders, partners, agents, attorneys, predecessors, successors,
parent and subsidiary entities, insurers, affiliates, and assigns from any and
all claims, liabilities and obligations, both known and unknown, that arise out
of or are in any way related to events, acts, conduct, or omissions occurring
prior to my signing this Release. This general release includes, but is not
limited to: (a) all claims arising out of or in any way related to my employment
with Company or the termination of that employment; (b) all claims related to my
compensation or benefits from Company, including salary, bonuses, commissions,
vacation pay, expense reimbursements, Severance Benefits, fringe benefits,
stock, stock options, or any other ownership interests in Company; (c) all
claims for breach of contract, wrongful termination, and breach of the implied
covenant of good faith and fair dealing; (d) all tort claims, including claims
for fraud, defamation, emotional distress, and discharge in violation of public
policy; and (e) all federal, state, and local statutory claims, including claims
for discrimination, harassment, retaliation, attorneys’ fees, or other claims
arising under the federal Civil Rights Act of 1964 (as amended), the federal
Americans with Disabilities Act of 1990, the federal Age Discrimination in
Employment Act of 1967 (as amended) (“ADEA”), and the California Fair Employment
and Housing Act (as amended), and any corresponding German laws. Notwithstanding
the release in the preceding sentence, I am not releasing (a) any right of
indemnification I may have in my capacity as an employee, officer and/or
director of Company pursuant to any express indemnification agreement, (b) any
rights I may have as an owner and/or holder of Company’s common stock and stock
options, and (c) any rights I may have as a beneficiary of the D&O insurance
obtained by Company as required by the terms of the Agreement. Excluded from
this Release are any claims which cannot be waived by law. I am waiving,
however, my right to any monetary recovery should any agency, such as the EEOC,
pursue any claims on my behalf.
     3. ADEA Waiver. I acknowledge that I am knowingly and voluntarily waiving
and releasing any rights I may have under the ADEA (“ADEA Waiver”). I also
acknowledge that the consideration given for the ADEA Waiver is in addition to
anything of value to which I was already entitled. I further acknowledge that I
have been advised by this writing, as required by





--------------------------------------------------------------------------------



 



the ADEA, that: (a) my ADEA Waiver does not apply to any rights or claims that
arise after the date I sign this Release; (b) I should consult with an attorney
prior to signing this Release; (c) I have twenty-one (21) days to consider this
Release (although I may choose to voluntarily sign it sooner); (d) I have seven
(7) days following the date I sign this Release to revoke the ADEA Waiver; and
(e) the ADEA Waiver will not be effective until the date upon which the
revocation period has expired unexercised, which will be the eighth day after I
sign this Release (“Effective Date”). Nevertheless, my general release of
claims, except for the ADEA Waiver, is effective immediately, and not revocable.
     4. Section 1542 Waiver. In giving the general release herein, which
includes claims which may be unknown to me at present, I acknowledge that I have
read and understand Section 1542 of the California Civil Code, which reads as
follows:
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”
I hereby expressly waive and relinquish all rights and benefits under that
section and any law of any other jurisdiction of similar effect with respect to
my release of any unknown or unsuspected claims herein.

                 
Agreed:
                Micromet, Inc.       Jens Hennecke, an Individual
 
               
By:
               
 
               
 
  [Name]            
 
  [Title]            
 
  Date:       Date:    





--------------------------------------------------------------------------------



 



Exhibit C
DEATH BENEFITS RECIPIENTS
Primary Beneficiary: Amount of Payment pursuant to Section 7.5
[                    ] [100%]
Secondary Beneficiary (if Primary Beneficiary pre-deceased):
[                    ] [50%]
[                    ] [50%]

 



--------------------------------------------------------------------------------



 



Table of Contents

                      Page
 
           
1.
  EMPLOYMENT BY COMPANY     1  
 
  1.1 Position     1  
 
  1.2 Duties and Location     1  
 
  1.3 Term     1  
 
  1.4 Policies and Procedures     2  
2.
  COMPENSATION     2  
 
  2.1 Base Salary     2  
 
  2.2 Bonus     2  
 
  2.3 Equity Compensation     2  
 
  2.4 Acceleration of Vesting     2  
 
  2.5 Standard Company Benefits     4  
 
  2.6 Business Expenses     4  
3.
  INSURANCE AND INDEMNIFICATION     5  
 
  3.1 Disability and Life Insurance     5  
 
  3.2 D&O Insurance     5  
 
  3.3 Indemnification     5  
4.
  VACATION     5  
5.
  OUTSIDE ACTIVITIES DURING EMPLOYMENT     5  
 
  5.1 Exclusive Employment     5  
 
  5.2 No Adverse Interests     5  
 
  5.3 Non-Competition during Employment Term     6  
6.
  PROPRIETARY INFORMATION OBLIGATIONS     6  
7.
  TERMINATION OF EMPLOYMENT     6  
 
  7.1 Termination by Company for Cause     6  
 
  7.2 Termination by Company without Cause     7  
 
  7.3 Termination by Executive for Good Reason     8  
 
  7.4 Termination by Executive Without Good Reason     9  
 
  7.5 Termination for Death     9  
 
  7.6 Termination for Permanent Disability     10  
 
  7.7 Cooperation Obligations     11  

-i-



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

                      Page
 
           
 
  7.8 Surviving Clauses     12  
8.
  RELEASE     12  
9.
  NON-COMPETITION     12  
 
  9.1 Non-Compete Obligation     12  
 
  9.2 Non-Compete Payment     12  
 
  9.3 Liquidated Damages     12  
10.
  NON-SOLICITATION     12  
11.
  GENERAL PROVISIONS     13  
 
  11.1 Notices     13  
 
  11.2 Confidentiality     13  
 
  11.3 Reasonableness of Restrictions     13  
 
  11.4 Remedies     13  
 
  11.5 Severability     13  
 
  11.6 Waiver     14  
 
  11.7 Complete Agreement; Amendment     14  
 
  11.8 Counterparts     14  
 
  11.9 Assignment; Assumption by Successor; Non-transferability of Interest    
14  
 
  11.10 Headings     14  
 
  11.11 Construction     15  
 
  11.12 Choice of Law; Jurisdiction.     15  

-ii-